DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 03/28/2022 has been
entered. Claims 21 and 29 have been amended. No Claim has been canceled. No New Claim has been added. Claims 21-36 are still pending in this application, with claims 21 and 29 being independent.

	The applicant is encouraged to amend the claims 21 and 29 to tie the “receive . . .” and “transmit . . .” limitations to the EDCAF function, how EDCAF stopping is significant to the claimed invention and how EDCAF determining time to transmit a frame is different than the cited references.




Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to nonstatutory double patenting rejection have been considered and are not persuasive. Therefore, the rejection is not withdrawn.
1.	Applicant's arguments filed on 03/28/2022 on page 8
of applicant's remark regarding Claims 21,29, the applicant argues that Kim, Lee and Tohzaka do not teach stopping EDCAF. 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Kim teaches the functionality of sending trigger frame by an AP to a STA for the STA to respond back to the AP using probe request (Kim Para[0111]). The examiner here relies on KIM’s invention for triggering mechanism. Lee discloses the STA receiving ACK from the AP and terminating (i.e. stop) the TXOP (Lee Para[0157]). Lee further discloses access categories for different data stream based on QoS such as Voice, video, etc. There is one EDCAF per access categories (Lee Para[0029]). Lee discloses TXOP used for EDCA CA and transmit only those data frames associated with the EDCA, thus TXOP is related to EDCA function indirectly and when TXOP is terminated, EDCA is terminated as well (Lee Para[0153]). The combination of Kim’s invention with Lee’s and Tohzaka’s inventions is relied upon to address the response triggering by the STA and in turn a response from the AP for stopping the transmission by the STA with the motivation to support active scanning for finishing scanning in a rapid time. Thus, the applicant here fails to provide specific information on usage of EDCAF function and how that functionality is unique for the claimed invention as EDCAF is a well known functionally of separating data into queues according to QoS for prioritized transmission. The applicant also fails to provide more information as to how uplink data transmission is managed when the EDCAF is stopped. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 22-28 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 30-36 are rejected based upon same motivation and rationale used for claim 29.

2.	Applicant's arguments filed on 03/28/2022 on page 9
of applicant's remark regarding Claims 21,29, the applicant argues that Kim’s and Lee’s TXOP is not a function for determining a time for frame transmission. 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Kim teaches the functionality of sending trigger frame by an AP to a STA for the STA to respond back to the AP using probe request (Kim Para[0111]). Kim teaches how trigger frame is used to initiate transmission from a STA using trigger frame which is no different than the claimed invention utilizing the trigger frame. The TXOP is a function to facilitate the medium access (i.e. transmit time) among the stations and APs (Lee Para[0026]). Examiner here addresses the medium access fairness functionality by using TXOP function which is similar to the claimed invention where a response frame is sent from the terminal to the network after receiving trigger frame. Lee further discloses how a STA terminates (i.e. stops) the TXOP for transmitting uplink transmission after receiving acknowledgement (Lee Para[0157]). The applicant has not distinguished how medium access fairness is not related to the EDCAF. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 22-28 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 30-36 are rejected based upon same motivation and rationale used for claim 29. 
3.	Applicant's arguments filed on 03/28/2022 on page 12
of applicant's remark regarding Claims 21,29, the applicant argues that the limitation “the EDCAF is a functionality . . .” should be considered together with the other limitations. 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Kim and Lee disclose TXOP function which is used for fair medium access. Examiner interprets the EDCAF function as a built in function in the terminal which is used for fairness for medium access between the different priority data of the terminal and managed by the terminal. Tohzaka discloses EDCA scheme which categories different data into prioritized queues for transmission priority and when a multiple packets are to be transmitted at the same time, the packets are transmitted in order of decreasing priority of the queue (Tohzaka Para[0047]). The applicant brings in the EDCAF function to be used with TXOP function for medium access but the applicant fails to provide more information as to how EDCAF is started or stopped using different types of trigger frames which are not same trigger frames used for TXOP. The applicant merely uses the limitation to mention a transmit time determination by EDCAF but not tying it back to the overall triggering mechanism. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 22-28 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 30-36 are rejected based upon same motivation and rationale used for claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415